Form B20B (Official Form 20B)
12/1/2010

                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION

 In re:                                                   Case No.         18-32740
 Ada R Ulmer                                              Chapter          13
                                                          Judge            Opperman

                                            Debtor(s)/

     OBJECTION TO PROOF OF CLAIM United Consumer Financial Services (PACER
                             CLAIM NO. 10)


NOW COME(S), Debtor, Ada R Ulmer, by and through her attorney, Thav Gross, P.C., and in
support of her objection to the Proof of Claim of United Consumer Financial Services (PACER
Claim No. 10 states:

      1. Debtor filed for Chapter 13 relief on November 29, 2018.

      2. United Consumer Financial Services filed a Proof of Claim on January 10, 2019.

      3. United Consumer Financial Services Proof of Claim sets forth a secured claim in the
         amount of $996.46.

      4. The proof of claim filed on behalf of United Consumer Financial Services (PACER Claim
         No. 10), asserts that the claim is secured, but fails to attach proof that its security interest has
         been perfected in contravention of F.R.Bankr.P. 3001(d).


   WHEREFORE, Debtor prays that this Honorable Court amend the Proof of Claim of United
Consumer Financial Services and grant any further and other relief as this Court deems equitable
and just.

Dated: January 15, 2019                              /s/ Brian Joel Small
                                                     Brian J. Small (P46901)
                                                     Garik Osipyants (P69952)
                                                     Julie Smyk (P55781)
                                                     Thav Gross PC
                                                     30150 Telegraph Rd., Ste. 444
                                                     Bingham Farms, MI 48025
                                                     bankruptcy@thavgross.com
                                                     (248) 645-1700




    18-32740-dof                Doc 22   Filed 01/15/19   Entered 01/15/19 08:43:41          Page 1 of 4
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 In re:                                             Case No.       18-32740
 Ada R Ulmer                                        Chapter        13
                                                    Judge          Opperman
                                   Debtor(s)
                                                /

   ORDER AMENDING PROOF OF CLAIM OF United Consumer Financial Services
                      (PACER CLAIM NO. 10 )

       This matter come before the court upon the Objection to Proof of Claim filed by the Debtor
pursuant to L.B.R. 3007-1 (E.D.M.), the Objection having been served with the Notice of
Objection to Claim in accordance with the local bankruptcy rules, the requisite time for a response
having passed, no response to the Objection having been timely filed and served or all objections
having been withdrawn, and the Court being otherwise sufficiently advised in the premises;

       IT IS HEREBY ORDERED that the Proof of Claim filed on behalf of United Consumer
Financial Services (PACER Claim No 10) on or about January 10, 2019 is amended to reflect an
Unsecured claim in the amount of $996.46.


                                      PROPOSED ORDER




  18-32740-dof      Doc 22     Filed 01/15/19       Entered 01/15/19 08:43:41      Page 2 of 4
                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF MICHIGAN
                                                 SOUTHERN DIVISION

 In re:                                                             Case No.               18-32740
 Ada R Ulmer                                                        Chapter                13
 Address: 1061 River Forest Dr., Flint, MI 48532                    Judge                  Opperman

                                    Debtor(s)/

                                            NOTICE OF OBJECTION TO CLAIM

Debtor, by and through her attorney, Thav Gross, P.C., has filed an objection to your claim in this bankruptcy case.

Your claim may be reduced, modified, or denied. You should read these papers carefully and discuss them with your
attorney, if you have one.

          If you do not want the court to deny or change your claim, then on or before     February 9, 2018, you or your lawyer
must:

1.        File with the court a written response to the objection, explaining your position, at:

                                                      U.S. Bankruptcy Court
                                                     226 West Second Street
                                                         Flint, MI 48502

          If you mail your response to the court for filing, you must mail it early enough so that the court will receive it
          on or before the date stated above. All attorneys are required to file pleadings electronically.


You must also mail a copy to:

Brian J. Small,
Thav, Gross PC,
30150 Telegraph Rd., Ste 444
Bingham Farms, MI 48025

Carl Bekofske, 400 N. Saginaw Street, Suite 331
Flint, MI 48502

2.         Attend the hearing on the objection, scheduled to be held on February 19, 2019 at 10:00 am in the Courtroom of
Judge Opperman, 226 West Second Street, Flint, MI 48502, unless your attendance is excused by mutual agreement between
yourself and the objector's attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing shall be a pre-trail
conference only; neither testimony nor evidence will be received. A pre-trial scheduling order may be issued as a result of the
pre-trial conference.)

If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to your claim, in
which event the hearing will be canceled, and the objection sustained.

Dated: January 15, 2019                                       /s/ Brian Joel Small
                                                              Brian J. Small (P46901)
                                                              Garik Osipyants (P69952)
                                                              Julie Smyk (P55781)
                                                              Thav Gross PC
                                                              30150 Telegraph Rd., Ste. 444
                                                              Bingham Farms, MI 48025
                                                              bankruptcy@thavgross.com


                                                         Revised 12/1-2010




     18-32740-dof          Doc 22         Filed 01/15/19            Entered 01/15/19 08:43:41                    Page 3 of 4
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In re:                                            Case No.     18-32740
 Ada R Ulmer                                       Chapter      13
                                                   Judge        Opperman
                                 Debtor(s)
                                               /

                                   PROOF OF SERVICE

       Julie Smyk, being sworn, deposes and says that on January 15, 2019 she served a copy of
Debtor's Objection To The Proof of Claim of United Consumer Financal Services, Proposed
Order Granting Debtor's Objection To The Proof of Claim, Notice of Objection To Claim, and
Proof of Service in said case upon the following parties by depositing said copies in the U.S.
Mail, postage prepaid, properly addressed as follows:

CREDITOR:

       United Consumer Financial Services
       c/o Bass & Associates, P.C.
       3936 E. Ft. Lowell, Suite 200
       Tucson, AZ 85712

Further, Chapter 13 Trustee, Carl Bekofske, 400 N. Saginaw Street, Suite 331, Flint, MI 48502
shall be served via ECF.



Dated: January 15, 2019                      /s/ Brian Joel Small
                                             Brian J. Small (P46901)
                                             Garik Osipyants (P69952)
                                             Julie Smyk (P55781)
                                             Thav Gross PC
                                             30150 Telegraph Rd., Ste. 444
                                             Bingham Farms, MI 48025
                                             bankruptcy@thavgross.com
                                             (248) 645-1700




  18-32740-dof     Doc 22     Filed 01/15/19       Entered 01/15/19 08:43:41   Page 4 of 4
